Citation Nr: 1744513	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  06-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In October 2006, the Veteran was afforded a personal hearing before a hearing officer at the RO and in September 2008, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of the hearings are of record.  

The claim was previously before the Board and denied in July 2010 and March 2014 decisions.  The Veteran appealed both decisions to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 and October 2013, the Court granted Joint Motions for Remand (JMR) and the Board subsequently remanded the claim for further development, most recently in April 2015.  In March 2017, the Board referred this matter for a medical expert opinion from a VA specialist.  The medical expert opinion was rendered in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connection for lumbar strain, lumbar degenerative disc disease, and lumbar degenerative joint disease was incurred due to an injury in service.

CONCLUSION OF LAW

The criteria for service connection for lumbar strain, lumbar degenerative disc disease, and lumbar degenerative joint disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low back disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service treatment records indicate that the Veteran was treated in October 1971 for a sprained back.  The records show that the Veteran was treated multiple times for low back pain during service in February 1972, February 1973, and April 1973.  A subsequent April 1973 treatment record showed that the Veteran's low back was asymptomatic at that time.  Upon examination at separation from service in May 1973 the Veteran was not found to have any abnormalities of the spine.  

Post-service medical evidence shows that the Veteran sustained a back injury in 1977 at work when he tried to move heavy, partially uprooted, bus pole and was diagnosed with a herniated disc at L5-S1 with associated radiculitis.  

Upon VA examination in October 2016 the Veteran was diagnosed with lumbar strain, lumbar degenerative disc disease, and lumbar degenerative joint disease.  

In April 2017 a VA orthopedic surgeon reviewed the record and noted that the Veteran's back pain started in 1971 during his active duty service when he lifted a heavy box of chains.  He was diagnosed with a sprain of the lumbar spine.  He injured his back again when playing football and was diagnosed with a sprain.  He was treated conservatively and his pain was resolved.  He was discharged in 1973, and there was no mention of a back problem upon discharge.

The examiner noted the Veteran's report, as well as lay reports, that he was treated for back pain after discharge by Dr. S.  Records from Dr. S. were not available due to the death of the provider.  The Veteran was able to work and reinjured his back in a work-related incident in 1977 when lifting a pole that weighed 300 pounds.  He experienced sudden onset of back pain and was thought to have a lumbar disc herniation of the L5-S1 disc and was treated with pelvic traction.  He also experienced a cervical disc herniation in 1990.  The VA opinion provider noted that it appeared that the Veteran is an individual prone to having disc problems in not only the lumbar spine but in the cervical spine.  The problems are frequently seen together in individuals.  The Veteran injured his back when in the military and continued to have episodes of back pain that would come and go even after discharge.  The pain was bad enough for him to go to Dr. S., and even though the records were unavailable, the VA opinion provider assumed that this was true.  The Veteran then suffered the work injury in 1977 that was treated conservatively.  His back problems became worse and he has not been able to return to work.  

The medical expert rendered the opinion that there was greater than 50 percent probability that the Veteran incurred a lumbar disc injury in the military and that the work injury aggravated or exacerbated the disc problem.  

Entitlement to service connection for lumbar strain, lumbar degenerative disc disease, and lumbar degenerative joint disease, is warranted.  The Veteran is currently diagnosed with lumbar strain, lumbar degenerative disc disease, and lumbar degenerative joint disease.  Service treatment records reveal that the Veteran was treated for low back pain.  A VA medical specialist has rendered the opinion that it is at least as likely as not that the Veteran incurred a lumbar disc injury in the military and that the work injury aggravated or exacerbated the disc problem.  Therefore, service connection for lumbar strain, lumbar degenerative disc disease, and lumbar degenerative joint disease is granted.


ORDER

Service connection for lumbar strain, lumbar degenerative disc disease, and lumbar degenerative joint disease is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


